ORDER
Petitioner, Stephen A. Yussman, has applied for reinstatement to the Kentucky Bar Association, following a resignation from that association for a period of five years, effective February 27, 1986.
Yussman’s application for reinstatement was filed with the Kentucky Bar Association on March 31, 1993. This application has been considered in accordance with the procedure set forth by SCR 3.510. The applicant originally resigned from the Kentucky Bar Association after it was discovered that he had mishandled escrow funds in several estate matters. The applicant has not practiced law since his resignation, has completed the CLE requirements necessary for reinstatement, and has expressed remorse concerning the incidents.
The Board of Governors of the Kentucky Bar Association heard oral argument to consider reinstatement. The Board voted 16 to 0 to make a recommendation to reinstate Yussman to the practice of law. Upon consideration of the Board of Governors’ recom*819mendation, this Court orders that the applicant, Stephen A. Yussman, be reinstated to the practice of law. Yussman is also ordered to pay the costs of this action, $803.76.
All concur.
ENTERED: January 19, 1994.
/s/ Robert F. Stephens
Chief Justice